Teippe, Judge.
1. The Act of February 20th, 1873, imposed a special tax on wholesale dealers in malt liquors, and the defendants in error complain that the same is in violation of Article I. section 27 of the Constitution, which says, “taxation on property shall be ad valorem only, and uniform on all species of property taxed.” The Chancellor granted an injunction restraining the collection of such tax, and the tax collector excepted. This case, so far as it involves that point, comes clearly within the decision made in the case of Burch vs. the Mayor and Aldermen of Savannah, 42 Georgia, 596.
2. This decision seems to have escaped the notice of counsel on both sides, and also of the Chancellor who granted the inj unction. It decides that the municipal authorities of Savannah could assess a special tax on retail dealers in liquor within that city; that such a tax was not a tax on property, but on a business, occupation, or calling, and was not an illegal tax under the provision of the Constitution quoted above. If a municipal *201corporation, can impose such a tax — a tax on a business or occupation, surely the State has equal authority. For, as stated in that case, this Court has held that the limitations upon the taxing power, in the Constitution, apply as well to cities and towns as to the Legislature. If the former are not inhibited by the Constitution from assessing such a tax, neither is the Legislature. As that decision was made in 1871, nothing further need be said than to call attention to it. It is under the principle therein settled that the special tax on doctors, lawyers, dentists and many others, which have never been questioned, have been assessed and collected for many years before, as well as since the adoption of the present Constitution.
3. A tax on wholesale dealers in malt liquors is not void for uncertainty, on the ground that such dealers are nowhere by law defined. The law does not define what a dentist is, nor is there any legal rule prescribed for ascertaining who shall come within the description of many other occupations upon which a tax is imposed. Section 4, new Code, provides, amongst other rules for governing in the construction of statutes, the following: “The ordinary signification shall be applied to all words, except words of art, or connected with a particular trade or subject matter, when they shall have the signification attached to them by experts in such trade, or with reference to such subject matter.” Under this rule a tax collector could easily inform himself, after ascertaining the facts, whether a particular person fell within the class taxed. This he could do as easily as he could ascertain whether, a certain party was a practicing attorney or was the owner of certain property.
As to the right of a party complaining in such a case, to an injunction restraining the tax collector from collecting the tax due or claimed to be due the State — the question has often been before this Court: See 21 Georgia, 59; 27 Georgia, 357; 33 Georgia, 622; 45 Georgia, 85. Those" cases settle-the principle that no such right exists as will entitle the tax payer to an injunction for the purpose of testing, by judicial. *202intervention, whether or not he is in fact liable to the tax assessed.
"We think that the injunction against the tax collector of Richmond county was improperly granted.
Judgment reversed.